FINDINGS OF FACT.
The taxpayer is a banking corporation, organized under the banking laws of the United States, with its principal place of business at Jerome, Idaho.
In the year 1920 it charged off upon its books of account items aggregating $6,495.83 as losses on bad loans.
This amount was not claimed as a deduction upon the taxpayer’s original return, but was claimed on a supplemental return and disallowed by the Commissioner.

The deficiency is $143.58 for the year 1919 and $313.37 for the year 1910. Order will be entered accordingly.